PER CURIAM:
Angela Maria Dozier appeals the district court’s order dismissing her 42 U.S.C. § 1983 (2000) complaint as frivolous under 28 U.S.C. § 1915(e)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Dozier v. Franklin County Jail, No. CA-05-171-BO-5 (E.D.N.C. Apr. 21, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED